Title: Thomas Jefferson to Joseph Milligan, 27 October 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dr Sir
             Monticello Oct. 27. 15.
          
          The answers to letters which had accumulated during a two months seven weeks absence in Bedford, and the daily calls of my own affairs here have delayed longer than I expected the examination promised in my letter of the 5th into the paiment I beleived I had made of for the early volumes of Wilson’s ornithology. I was led astray too in my researches by an idea that that paiment had been made while I lived at Washn or soon after, and I bewildered myself in the old accounts of Dufief, Conrad, Duane, Rapine Etc and at length finding it in none of these I turned recurred to yours where I at length found it. to in an account rendered by you embracing from 1809. June 17. to 1811. May 14. you will find the last article to be ‘To 3. vols American Ornithology 36.D.’ the amount of the acct including that is 65. D 12½. C and in my letter of Mar. 16. 12. to you you will find it stated that I had desired Gibson & Jefferson to remit a sum to mr Barnes, out of which I had requested mr Barnes to pay you 65. D 12½ C which you will certainly find to have been done. these 36.D. added with the 92. D last remitted, making 128.D being deducted from the 264.75 amount of your last account leave a balance of 136.75 D which sum by a letter of this day I desire messrs Gibson & Jefferson to remit you.
          I set out for Bedford the day after tomorrow, shall be back the last week in December November, and will then immediately begin the revisal of the translation of Tracy & forward it to you faster than you can print it. I shall be engaged in Bedford in making a geometrical admeasurement of the Peaks of Otter which has never been done yet, altho deemed the highest mountains of our ranges. for this work Hutton’s tables were extremely necessary; but they are not come and I shall be much distressed by the want of them. I blame you for this but still remain
          
            Your friend & servt
            Th: Jefferson
          
        